DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner but note that none of the references anticipate nor render obvious of providing; the specific equation for determining the mechanism efficiency and the specific equation for determining the first performance ratio (as in all of the independent claims).
Reasons for Allowance
Claims 1-4, 6-11, 13-18, 20-23, 30-37, 87-95, 97-102 and 117-119 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a rotary impact tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; the specific equation for determining the mechanism efficiency and the specific equation for determining the first performance ratio (as in all of the independent claims), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verbrugge et al. (2014/0131059), Kumagai et al. (2017/0203418), Friedman et al. (2011/0188232) and Woods et al. (2006/0191383). 
Verbrugge et al. disclose a rotary impact tool (500, Figure 13) comprising: a housing (505), an electric motor (570) supported in the housing (Figure 15), a drive assembly (565, which can be any drive assembly, see Paragraph 62) for converting a continuous torque input from the motor to consecutive rotational impacts upon a workpiece of at least 900 ft-lbs of fastening torque (i.e. 1100 ft-lbs, see Paragraph 64), a battery pack supported by the housing (at 515) for providing power to the motor (Paragraphs 56 and 64), the battery pack having a nominal voltage of at least 18 Volts (i.e. “between 10.8V and 36V”, see Paragraph 87) and a nominal capacity of at least 5 Ah (Paragraphs 86-87); wherein the rotary impact tool has an overall weight including the battery pack that is less than or equal to 7.5 lbs (see Table 1, under the second row, the “Weight (Tool and battery-Tool Total)”,  as being 1300-1600g or 2200-2400g which are less than 7.5lbs) and because 1100 ft-lbs of fastening torque is provided (Paragraph 64), a ratio (i.e. 1100/5.29, [note 5.29lbs is equal to 2400g]) of the fastening torque to the overall weight is greater than or equal to 120 ft-lbs per pound (i.e. 1100/5.29=207.94 ft-lbs per pound), but lack, the drive assembly including an anvil having a bore in a distal end thereof for receipt of the workpiece or a tool bit for performing work on the workpiece, the bore defining a hexagonal cross-sectional shape in a plane oriented transverse to a rotational axis of the anvil, the bore having a nominal width of 7/16 inches, a hammer that is both rotationally and axially movable relative to the anvil for imparting the consecutive rotational impacts upon the anvil, and a spring for biasing the hammer in an axial direction toward the anvil and the specific equation for determining the mechanism efficiency and the specific equation for determining the first performance ratio.
Kumagai et al. teach that it is old and well known in the art at the time the invention was made to provide a drive assembly for an impact tool (1) including an anvil (18) having a bore (18c) in a distal end thereof for receipt of the workpiece or a tool bit for performing work on the workpiece (Paragraph 72), a hammer (16) that is both rotationally and axially movable relative to the anvil for imparting the consecutive rotational impacts upon the anvil, and a spring (15) for biasing the hammer in an axial direction toward the anvil (Figures 3-4 and Paragraphs 68-69 and 77), but also lack, the specific equation for determining the mechanism efficiency and the specific equation for determining the first performance ratio. 
Friedman et al. teach that it is old and well known in the art at the time the invention was made to provide a drive assembly (Figure 1) for an impact tool (400, Figure 22) including an anvil (488) having a bore (formed as the opening between elements 492 and 494, Figure 21) in a distal end thereof for receipt of the workpiece or a tool bit for performing work on the workpiece (Paragraph 114), the bore defining a hexagonal cross-sectional shape in a plane oriented transverse to a rotational axis of the anvil (Paragraph 114), a hammer (482) that is both rotationally and axially movable relative to the anvil for imparting the consecutive rotational impacts upon the anvil (Paragraphs 113-114), and a spring (486) for biasing the hammer in an axial direction toward the anvil (Figures 21-22 and Paragraphs 113-114), but also lack, the specific equation for determining the mechanism efficiency and the specific equation for determining the first performance ratio.  
And, Woods et al. teach that it is old and well known in the art at the time the invention was made to provide a chuck (20) having a bore (not labeled but seen in the center of element 20 in Figure 5) with a nominal width (i.e. diameter) of 7/16 inches (Paragraphs 22 and 26), but also lack, the specific equation for determining the mechanism efficiency and the specific equation for determining the first performance ratio.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723